United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-60968
                          Summary Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus


DON EUGENE GIBSON,
                                     Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:03-CR-93-BS-ALL
                      --------------------

Before EMILIO M. GARZA, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Don Eugene Gibson appeals his conviction and sentence for

sexual abuse of a minor on the basis that his confession should

have been suppressed.    He argues that his confession was

involuntary because (1) it was elicited after he invoked his

right to counsel and (2) it was the result of coercion.

     Gibson contends that he was not provided with an attorney

despite three requests during an interrogation conducted after a

polygraph examination.    The district court found that Gibson’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-60968
                                  -2-

statements, “Do I need an attorney?” and “Well, this sounds

serious.    Maybe I need to talk to an attorney” did not constitute

unequivocal requests for counsel, thus the agent was not required

to cease his interrogation.    This finding was not error.   Davis

v. United States, 512 U.S. 452, 459 (1994); Soffar v. Cockrell,

300 F.3d 588, 591-95 (5th Cir. 2002)(en banc); United States v.

Posada-Rios, 158 F.3d 832, 867 (5th Cir. 1998).

     Gibson concedes that he was informed of his Miranda** rights

prior to taking the polygraph examination as well as his rights

not to take the polygraph examination, not to answer any

questions, not to answer specific questions, to have a lawyer

present during the examination, and to stop the examination at

any time.    He complains that Agent Spiers did not again inform

him of his rights before beginning the post-test interrogation.

This argument is without merit.    Agent Spiers was not required to

again warn Gibson of his rights after having done so that same

day only an hour or so earlier.    See Wyrick v. Fields, 459 U.S.
42, 47-48, 49 (1982); see also, Soffar, 300 F.3d at 593.

     Gibson complains that his confession was coerced due to the

use of a small room; the length of time he was in the room; Agent

Spiers’ failure to inform him that he could leave the room to

take a break, use the bathroom, or eat lunch; Agent Spiers’

informing him that he had failed the test; and Agent Spiers’

promise to make a favorable recommendation if he resolved the


     **
          Miranda v. Arizona, 384 U.S. 436 (1966).
                            No. 03-60968
                                 -3-

matter that day.   The tactics used by Agent Spiers were similar

to those used in United States v. Bell, 367 F.3d 452 (5th Cir.

2004).   Under the reasoning of that case, such tactics, standing

alone, do not amount to coercion sufficient to render Gibson’s

confession involuntary.    See Bell, 367 F.3d 461-62.

     The district court did not err in denying Gibson’s motion to

suppress his confession.

     AFFIRMED.